DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 9, claiming the locking mechanism or the friction inducing mechanism comprises the locking mechanism is indefinite.  The language is not clear.  It states that the locking mechanism is a locking mechanism, which is redundant at the least.  It also states that the friction inducing mechanism is the locking mechanism, which is unclear.  Is the friction inducing mechanism the same as the locking mechanism, which seems to be implied.  If so, why have two different names for the same structural feature?  This leads to clarity of the scope of the limitation.  It is not clear if there is one, two or three locking mechanisms.  It is not clear if the friction inducing mechanism is different from the locking mechanism.
Also, in claim 9, it is misdescriptive to state that the locking mechanism is a hinge.  A hinge allows pivoting motion between two parts.  A hinge is not a lock.  Clarification is required.
Regarding claims 12 and 15, claiming the locking mechanism or the friction inducing mechanism comprises the friction inducing mechanism is indefinite.  The language is not clear.  It states that the friction inducing mechanism is the friction inducing mechanism, which is redundant at the least.  It also states that the locking mechanism is the friction inducing mechanism, which is unclear.  Is the locking mechanism the same as the friction inducing mechanism, which seems to be implied.  If so, why have two different names for the same structural feature?  This leads to clarity of the scope of the limitation.  It is not clear if there is one, two or three friction inducing mechanisms.  It is not clear if the friction inducing mechanism is different from the locking mechanism.
In claim 19, line 12, it is misdescriptive to state that the friction inducing mechanism are continuously disposed in the channel from the distal end to the female end.  The disclosed mechanism is continuously disposed in the channel from the distal end to the proximal end of the female end.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-15, and 16-18 are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Stewart, US 2009/0151130 A1.  Stewart discloses a zip tie having a male end (40) with a main body, a female end (20) with first and second walls (at 22a,b) defining a channel (figure 7)  and a proximal end and a distal end, at least one tooth (21a,b, locking mechanism/friction inducing mechanism (teeth ribs 224a,b, figure 23) disposed in the channel, and top surfaces (22a,b, edges of top surfaces protruding inward to channel) of the first and second wall protrude inward to the channel to form an initial capture clasp.  Stewart discloses that the main body is inserted into the channel between the proximal and distal ends of the female end and is held therein by the initial capture clasp and the at least one tooth to prevent the zip tie from becoming undone in the connected configuration.


Regarding claims 1-4, Stewart discloses the claimed zip tie as shown in the annotated drawing.

    PNG
    media_image1.png
    1020
    810
    media_image1.png
    Greyscale

Regarding claims 5, 9, 12-13, Stewart discloses multiple locking mechanisms and friction inducing mechanisms such as the teeth (21a,b), the elastic resilience of the living hinge of the sidewalls of the female end, i.e., the sidewalls deflect/pivot as the channel receives the main body of the male end and then returns to their initial condition to hold the main body within the channel, and a plurality of friction ribs/teeth (224a,b, figure 23) that extend within the channel from the proximal to the distal end of the female end.
Regarding claim 6, Stewart discloses the sidewalls originating from the middle section.

    PNG
    media_image2.png
    452
    754
    media_image2.png
    Greyscale

Regarding claims 7-8 and 15, Stewart discloses a clasp (330, figure 33) placed on the female end that surrounds and maintains the main body within the channel.

    PNG
    media_image3.png
    441
    546
    media_image3.png
    Greyscale

Claims 19-20 are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Orenick, US 3086265.  Orenick discloses a zip tie comprising: a male end comprising a main body; 17a female end comprising a channel defined by a first wall and a second wall and extending from a distal end to a proximal end; a top surface of the first wall and a top surface of the second wall, wherein the top surface of the first wall and the top surface of the second wall protrude inward to the channel to form an initial capture clasp; at least one of: (i) a locking mechanism and (ii) a friction inducing mechanism; wherein the channel is configured to accommodate the main body of the male end between the proximal end and the distal end of the female end; wherein the at least one of (i) the locking mechanism; and (ii) the friction inducing mechanism are continuously disposed in the channel from the distal end to the female end; and whereby the channel forms a continuous locking body.

    PNG
    media_image4.png
    753
    726
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart, US 2009/0151130 A1.  The claims require the use of adhesive ribbons placed on the inside of the walls or bottom surface of the channel.  The applicant states in their specification:
“In an alternative embodiment, the teeth are replaced by molded bumps or adhesives. Hereinafter, the barbs, teeth, pawls and the molded bumps are interchangeably and alternatively referred to as teeth only.”
Clearly, molded bumps, adhesive ribbons, barbs, teeth, pawls are disclosed as design alternatives in the use of the zip tie, i.e., they all perform equally as well as the other in performing the locking, ratcheting function of the adjustability of the zip tie.
Stewart discloses in figure 24 a series of molded ribbons/teeth (224a,b) in the channel for locking and adjusting the main body within the channel of the zip tie. Therefore, it would have been obvious to use ribbons of adhesive in place of Stewart’s inner molded teeth as an alternative design.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677